UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2383


CAROL A. FORTI, a/k/a Carol Ann Forti,

                  Debtor - Appellant,

          v.

ANDREW S. ROSS,

                  Creditor – Appellee,



THOMAS P. GORMAN, Chapter 13 Trustee,

                  Trustee - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:12-cv-00785-GBL-TRJ)


Submitted:   April 18, 2013                 Decided: April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carol A. Forti, Appellant Pro Se.        George      E. Tuttle, Jr.,
Alexandria, Virginia; Eva Choi, OFFICE OF            THE CHAPTER 13
TRUSTEE, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carol A. Forti appeals from the district court’s order

denying her motion for a stay of the disbursement of funds in

her bankruptcy case pending appeal.           All funds of the bankruptcy

estate   have    now    been   distributed    and     a     discharge   granted.

Accordingly, this appeal is moot.           See In re Stadium Mgt. Corp.,

895 F.2d 845, 847 (1st Cir. 1990) (“Absent a stay, the court

must dismiss a pending appeal as moot because the court has no

remedy that it can fashion even if it would have determined the

issues   differently.”).        We   deny   Forti’s       pending    motions   and

dispense   with       oral   argument   because       the    facts    and   legal

contentions     are    adequately    presented   in    the    materials     before

this court and argument would not aid the decisional process.


                                                                        DISMISSED




                                        2